An action on administrator’s bond was referred to an auditor, and to his report exceptions were filed. By agreement, an order was taken, and the whole matter was referred to a Jujlge pro hac vice, with power in him to make and file a decree within thirty days, “ and said parties shall have thirty days after the decree to except to the same.” The decree was filed April 1,1885. A bill of exceptions was tendered, which recited that it was within sixty days after the filing of the decree, and the Judge’s certificate thereto was dated May 20, 1885. It appeared from •the certificate of the Clerk that the March term of Court adjourned on ■March 13, to meet on the first Monday in May; that it then met, and 'finally adjourned on May '6.
Held, that the consent order limiting the time for exception to thirty *18days from the judgment became the law of the case, and the bill of exceptions not having been tendered within that time, the writ of error must be dismissed.
'Crane & Jones, for plaintiff in error.
J. S. Dortch; W. R. Little, for defendant.
Writ of error dismissed.